NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                         January 5, 2015

      Hon. Fela B. Olivarez                      Hon. Harold Kenneth Tummel
      Attorney at Law                            Tummel & Casso
      P.O. Box 3538                              4430 S. McColl Rd
      Pharr, TX 78502                            Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *                   * DELIVERED VIA E-MAIL *

      Hon. Marcel C. Notzon III
      Attorney at Law
      415 Shiloh Drive, Suite B
      Laredo, TX 78045
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00166-CV
      Tr.Ct.No. C-2559-12-E
      Style:    Jose Marcos Montalvo, Individually and Marcos Montalvo d/b/a Montalvo
                Roofing & Construction v. Adolfo Vela, Individually and Adolfo Vela d/b/a
                Adelco Enterprises


             Appellant’s motion for leave to file brief in the above cause was this day
      GRANTED by this Court. The brief has been ordered filed as of 4th day of December,
      2014, the date of receipt. Appellee’s motion to strike appendices to appellant’s brief
      was this day CARRIED WITH THE CASE.

                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch